Title: To George Washington from Major John Jameson, 31 December 1777
From: Jameson, John
To: Washington, George



Sir
White Marsh [Pa.] December 31st 1777

I herewith send you a Return of the Detachments on this side the Skuylkill The Parties on the Germantown & Ridge Roads are too small if seperated as I do not think that less then fifteen Privates properly Officer’d will do for either of the Roads and about twenty four will do if they remain together. It will be necessary for the Officers on this side the River to be furnished with Money to pay the People for Provision &c. as the Commissary will not pay any Receipts that are given for that purpose so that the People after going to Camp return to the Officer for a new Receipt supposing that the Officer had given them one only to make them ride for nothg. I find that it will be very difficult to

prevent the Inhabitants of Philadelphia from carrying in Provisions as they mostly walk out and when they are going in enquire what time the Horse leave the lines and so remain at some House til they see them and then slip of[f] through the Plantations I believe there are not less than two hundred a day that come out with bags for a Quarter of Flower or Meal &c. I expect to find out some of the Market Gentry tomorrow and shall send the first that I think worthy of the G —— to Head Quarters. I have many applications made to me by the Inhabitants to go into the City for Salt &c. I should be glad of your Excellency’s Orders with regard to that matter. Capt. Tallmadge and Lieut. Lewis want much to be relieved. I am with respect Your Excellency’s Obedient Servant

John Jameson

